DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-6, 8, 9, 11-16, 18-20 in the reply filed on February 22, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objections
 	As to claim 14, there is a lack of antecedent basis for “the same surface”.

 	Furthermore as to claim 14, the Examiner suggests “wherein outer surfaces of said matrix material comprise” because the subject “outer surfaces” is plural.
	
	
Claim Rejections – pre-AIA  35 U.S.C. § 112, 1st  ¶
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11-13 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
	As to claims 1 and 8, the limitation “positive and negative terminals of said LED extend through said matrix material” (emphasis added) comprises new matter.  The definition of “through” is “used as a function word to indicate movement into at one side or point and out at another and especially the opposite side of”.1  Here, positive and negative terminals 59, 60 do not extend through, e.g. do not go into one side of the matrix material 80 and out another side of the matrix material, in corresponding FIG. 4 and FIG. 6.  Instead the positive and negative terminals extend such that they are just flush with a surface of the matrix material.  Applicant’s specification and drawings do not support this limitation.  

 Claim Rejections – pre-AIA  35 U.S.C. § 112, 2nd ¶
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11-13 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	
	As to claims 1 and 8, it is unclear how “positive and negative terminals of said LED extend through said matrix material” (emphasis added).  The definition of “through” is “used as a function word to indicate movement into at one side or point and out at another and especially the opposite side of”.2  Here, positive and negative terminals 59, 60 do not extend through, e.g. do not go into one side of the matrix material 80 and out another side of the matrix material, in corresponding FIG. 4 and FIG. 6.  Instead the positive and negative terminals extend such that they are just flush with a surface of the matrix material.  

Claim Rejections - pre-AIA  35 U.S.C. § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims #14, 18, and 20 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Fujiwara (U.S. Patent Publication No. 2003/0218180 A1), hereafter “Fujiwara”.

	


	As to claim 14, Fujiwara teaches:
A LED 35 comprising positive and negative terminals 36, 37 on the same surface of semiconductor layers and coplanar with each other, said LED emitting light in response to an electrical signal applied to said positive and negative terminals.  Fujiwara teaches positive and negative terminals.  See Fujiwara, ⁋⁋ [0017], [0216], FIG. 4.  The Examiner takes Official Notice that an LED emits light in response to an electrical signal applied to its terminals.

A matrix material 40 covering surfaces of said LED and surfaces of said positive and negative terminals, wherein outer surfaces of said matrix material comprises a plurality of planar surfaces, with an exposed portion of each of said positive and negative terminals being uncovered by said matrix material.  Fujiwara teaches that exposed bottom portions of each of said positive and negative terminals is uncovered by the matrix material as they are instead covered by the cavity 34 and lead 32 structures. 

	As to claim 18, Fujiwara teaches a resin material.  Id. at ⁋ [0217].

 	As to claim 20, Fujiwara teaches an SiC light scattering material.  Id. at ⁋⁋ [0217], [0228].  The claim does not define a conversion material.



Claim Rejections - pre-AIA  35 U.S.C. § 103(a)
 	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. §§ 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).

 	Claims 15, 16, and 19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fujiwara as applied to claim 14.

 	As to claim 15, Fujiwara teaches a trapezoid shaped matrix material, but not a cube shape.  See Fujiwara, FIG. 4.
On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the matrix material, since such a modification would have involved a mere change in shape of mold used to form the matrix material.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

 	As to claim 16, Fujiwara teaches a rectangular shaped LED 35, but not a square shape.  See Fujiwara, FIG. 4.
On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the LED, since such a modification would have involved a mere change in shape of mask used to form the LED structure.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

 	As to claim 19, Fujiwara teaches a transparent resin but does not specify an epoxy or silicone material.  See Fujiwara, ⁋ [0217].
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use an epoxy resin or a silicone resin for the transparent resin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

No Prior Art Applied
 	No prior art has been applied to claims 1-6, 8, 9, 11-13 because the Examiner was unable to find the limitation “positive and negative terminals of said LED extend through said matrix material”.  Refer to the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections supra.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/through
        
        2 https://www.merriam-webster.com/dictionary/through